



Exhibit 10(g)


Form of


NON-QUALIFIED STOCK OPTION AGREEMENT


under the


NEXTERA ENERGY, INC. AMENDED AND RESTATED 2011 LONG TERM
INCENTIVE PLAN


This Non-Qualified Stock Option Agreement (“Agreement”), between NextEra Energy,
Inc. (hereinafter called the “Company”) and the grantee identified on Schedule 1
attached hereto (the “Grantee”) is dated {{GRANTDATE}}. All capitalized terms
used in this Agreement which are not defined herein shall have the meanings
ascribed to such terms in the NextEra Energy, Inc. Amended and Restated 2011
Long Term Incentive Plan, as amended from time to time (the “Plan”).


1.    Grant of Option. In accordance with and subject to the terms and
conditions of (a) the Plan, and (b) this Agreement, the Company hereby grants to
the Grantee a non-qualified stock option (the “Option”) to purchase the number
of shares of Stock set forth in Schedule 1 attached hereto ("Schedule 1"), at
the Option Price per share set forth in Schedule 1.


2.    Acceptance by Grantee. The exercise of the Option or any portion thereof
is conditioned upon acceptance by the Grantee of the terms and conditions of
this Agreement, as evidenced by the Grantee's execution of Schedule 1 and the
delivery of an executed copy of Schedule 1 to the Company.


3.    Vesting of Option. Subject to the terms and provisions hereof, including
section 5 hereof, and the Plan, the Option shall vest and the Grantee may
exercise the Option in accordance with the vesting schedule set forth in
Schedule 1 (the “Vesting Schedule”).


Notwithstanding the foregoing or any other provision of this Agreement or the
Plan, if (i) the Grantee is a party to an Executive Retention Employment
Agreement with the Company (as amended from time to time, “Retention Agreement”)
and has not waived his or her rights, either entirely or in pertinent part,
under the Retention Agreement, and (ii) the Effective Date (as defined in the
Retention Agreement) has occurred and the Employment Period (as defined in the
Retention Agreement) has commenced and has not terminated pursuant to section
3(b) of the Retention Agreement, then, so long as the Grantee is providing
Service, the then-unvested portion of the Option shall vest upon a Change of
Control (as defined in the Retention Agreement ), instead of in accordance with
the vesting schedule set forth in Schedule 1.


Notwithstanding the foregoing or any other provision of this Agreement or the
Plan, if (i) the Grantee is not a party to a Retention Agreement with the
Company, upon the occurrence of a Change in Control (as defined, as of the date
hereof, in the Plan for all purposes of this Agreement) then, so long as the
Grantee is still providing Service on the date of such occurrence, the
then-unvested portion of the Option shall vest upon such Change in Control,
instead of in









--------------------------------------------------------------------------------






accordance with the vesting schedule set forth in Schedule 1, and (ii) the
Grantee’s Service is terminated other than for Cause during the 24-month period
following a Change in Control, the portion of the Option that remains
outstanding on the date of such termination may thereafter be exercised by the
Grantee until the earlier of the second anniversary of the date of such
termination or the expiration of the term of the Option.


If, as a result of a Change in Control, the shares of Stock are exchanged for or
converted into a different form of equity security and/or the right to receive
other property (including cash), the Option may be exercised, to the maximum
extent practicable, in the same form.


4.    Expiration of Option. The Option shall expire on the date set forth in
Schedule 1 (the “Expiration Date”), unless terminated earlier as set forth in
section 5 hereof, and may not be exercised after the earlier of (i) the
Expiration Date and (ii) the earlier termination date established in accordance
with section 5 hereof.


5.    Termination of Service. Except as otherwise set forth herein, with respect
to any portion of the Option, the Grantee must remain in continuous Service
(including to any successors to the Company or an Affiliate) from the effective
date of this Agreement through the relevant vesting date for such portion of the
Option as set forth in (or determined in accordance with) Schedule 1 hereof in
order for such portion of the Option to vest. Except as otherwise set forth (a)
herein, (b) in the Plan in connection with a Change in Control if the Grantee is
not a party to a Retention Agreement, or (c) in a Retention Agreement to which
the Grantee is a party in connection with a Change of Control (as defined in
such Retention Agreement), in the event that the Grantee’s Service (including to
any successors to the Company or an Affiliate) terminates for any reason (or
converts to inactive status in the manner specified in Section 5(b) hereof)
prior to vesting of any portion of the Option, the Grantee’s rights hereunder
shall be determined as follows:


(a)
If the Grantee’s termination of Service is due to resignation, discharge or
retirement prior to age 65 not meeting the condition set forth in section 5(d)
hereof, all rights to exercise the Option (or any portion thereof) which is not
then vested shall be immediately forfeited, and all rights to exercise the
vested portion of the Option shall expire on the earlier to occur of (i) the
Expiration Date and (ii) sixty (60) days after the date of termination of
Service.



(b)
If the Grantee’s termination of Service is due to Disability or death, or the
Grantee converts to inactive employee status on account of a determination of
such Grantee’s total and permanent Disability under any long-term disability
plan of the Company or an Affiliate (a “Disability Plan”), the then-unvested
portion of the Option shall vest on the date of termination of Service or the
date the Grantee converts to inactive employee status due to Disability under
any Disability Plan. The then-unexercised portion of the Option shall be
exercisable until the Expiration Date.



(c)
If the Grantee’s termination of Service is due to retirement on or after age 65
not meeting the condition set forth in section 5(d) hereof, a pro rata share of
the then-unvested portion of the Option (determined as follows: (A) with respect
to any unvested portion of the Option which vests on the First Vest Date (as
defined in









2





--------------------------------------------------------------------------------






Schedule 1 hereto), the product of (x) the quotient (which shall not exceed 1.0)
of (a) the total number of full days of the Grantee’s Service completed from the
Grant Date of the Option through termination of Service divided by (b) 365,
multiplied by (y) such unvested portion of the Option, and rounded to the
nearest share of Stock; (B) with respect to any unvested portion of the Option
which vests on the Second Vest Date (as defined in Schedule 1 hereto), the
product of (x) the quotient (which shall not exceed 1.0) of (a) the total number
of full days of the Grantee’s Service completed from the Grant Date of the
Option through termination of Service divided by (b) 730, multiplied by (y) such
unvested portion of the Option, and rounded to the nearest share of Stock; and
(C) with respect to any unvested portion of the Option which vests on the Third
Vest Date (as defined in Schedule 1 hereto), the product of (x) the quotient
(which shall not exceed 1.0) of (a) the total number of full days of the
Grantee’s Service completed from the Grant Date of the Option through
termination of Service divided by (b) 1,095, multiplied by (y) such unvested
portion of the Option, and rounded to the nearest share of Stock) shall vest on
the date of termination, based upon the number of completed days of service
during the vesting period, and the vested portion of the Option shall be
exercisable until the earlier to occur of (i) the Expiration Date and (ii) one
(1) year after the date of termination of Service. For purposes of this section
5(c), 0.5 of a share of Stock shall be rounded up to the nearest share. The
portion of the Option which does not so vest shall be forfeited effective on the
date of termination of Service.


(d)
If the Grantee’s termination of Service is due to retirement on or after age 50,
and if, but only if, such retirement is evidenced by a writing which
specifically acknowledges that this provision shall apply to such retirement and
is executed by the Company’s chief executive officer (or, if the Grantee is an
executive officer, by a member of the Committee or the chief executive officer
at the direction of the Committee, other than with respect to himself), the
then-unvested portion of the Option shall vest on the date of termination and
the then-unexercised portion of the Option shall be exercisable until the
earlier to occur of (i) the Expiration Date and (ii) one (1) year after the date
of termination of Service.



(e)
If a Grantee's Service is terminated for any reason other than as set forth in
sections 5(a), (b), (c), and (d) hereof, or if an ambiguity exists as to the
interpretation of those sections, the Committee shall determine whether the
Grantee's then-unvested Option shall be forfeited or whether the Grantee shall
be entitled to full vesting or to pro rata vesting based upon completed days of
Service during the vesting period, and shall also determine the period during
which the Grantee may exercise any vested portion of the Option.



6.    Procedure for Exercise. Subject to this Agreement and the Plan, the Option
may be exercised in whole or in part by the transmittal of a written notice to
the Company at its principal place of business. Such notice shall specify the
number of shares of Stock which the Grantee elects to purchase, shall be signed
by the Grantee and shall be accompanied by payment of the Option Price for the
shares of Stock which the Grantee elects to purchase. Except as otherwise
provided by the Committee before the Option is exercised, such payment may be
made in whole or in part (i) in cash or cash equivalents acceptable to the
Company in the amount of the










3





--------------------------------------------------------------------------------






Option Price plus applicable tax withholding; (ii) by the tender or attestation
to the Company of shares of Stock owned by the Grantee which, if acquired from
the Company, have been owned for at least six months and acceptable to the
Committee having an aggregate Fair Market Value (valued on the date of exercise)
that is equal to the amount of cash that would otherwise be required for
payment; or (iii) by authorizing a Company-approved third party to remit to the
Company a sufficient portion of the sale proceeds to pay the entire Option Price
and any tax withholding from such exercise. The Option shall not be exercisable
if and to the extent the Company determines that such exercise would violate any
provision of Applicable Laws, including applicable state or federal securities
laws or the rules of any Stock Exchange on which the Stock is listed. If any
Applicable Laws require the Company to take any action with respect to the
shares of Stock specified in the written notice of exercise, or if any action
remains to be taken under the Articles of Incorporation or Bylaws of the
Company, as in effect at the time, to effect due issuance of such shares, then
the Company shall take such action and the day for delivery of such shares shall
be extended for the period necessary to take such action. No Grantee shall have
any of the rights of a shareholder of the Company under the Option unless and
until shares of Stock are fully paid and duly issued upon exercise of the
Option.


7.    Non-Transferability of Stock Options. The Option granted hereunder to the
Grantee shall not be assignable or transferable by the Grantee otherwise than by
will or the laws of descent and distribution, and such Option shall be
exercisable, during the lifetime of the Grantee, only by the Grantee (or, in the
event of the Grantee's legal incapacity or incompetency, the Grantee's guardian
or legal representative).


8.    Effect Upon Employment. This Agreement is not to be construed as giving
any right to the Grantee for continuous employment by the Company or a
Subsidiary or other Affiliate. The Company and its Subsidiaries and other
Affiliates retain the right to terminate the Grantee at will and with or without
cause at any time (subject to any rights the Grantee may have under the
Grantee’s Retention Agreement).


9.    Protective Covenants. In consideration of the Option granted under this
Agreement, the Grantee covenants and agrees as follows (the “Protective
Covenants”):


(a)
During the Grantee's Service with the Company, and for a two-year period
following the termination of the Grantee's Service with the Company, the Grantee
agrees not to (i) compete or attempt to compete for, or act as a broker or
otherwise participate in, any projects in which the Company has at any time done
any work or undertaken any development efforts, or (ii) directly or indirectly
solicit any of the Company’s customers, vendors, contractors, agents, or any
other parties with which the Company has an existing or prospective business
relationship, for the benefit of the Grantee or for the benefit of any third
party, nor shall the Grantee accept consideration or negotiate or enter into
agreements with such parties for the benefit of the Grantee or any third party.



(b)
During the Grantee's Service with the Company and for a two-year period
following the termination of the Grantee's Service with the Company, the Grantee
shall not, directly or indirectly, on behalf of the Grantee or for any other
business, person or entity, entice, induce or solicit or attempt to entice,











4





--------------------------------------------------------------------------------






induce or solicit any employee of the Company or its Subsidiaries or other
Affiliates to leave the Company's employ (or the employ of such Subsidiary or
other Affiliate) or to hire or to cause any employee of the Company to become
employed for any reason whatsoever.


(c)
The Grantee shall not, at any time or in any way, disparage the Company or its
current or former officers, directors, and employees, orally or in writing, or
make any statements that may be derogatory or detrimental to the Company’s good
name or business reputation.



(d)
The Grantee acknowledges that the Company would not have an adequate remedy at
law for monetary damages if the Grantee breaches these Protective Covenants.
Therefore, in addition to all remedies to which the Company may be entitled for
a breach or threatened breach of these Protective Covenants, including but not
limited to monetary damages, the Company shall be entitled to specific
enforcement of these Protective Covenants and to injunctive or other equitable
relief as a remedy for a breach or threatened breach. In addition, upon any
breach of these Protective Covenants or any separate confidentiality agreement
or confidentiality provisions between the Company and the Grantee, all the
Grantee’s rights to exercise the Option as to theretofore unvested shares under
this Agreement shall be forfeited.



(e)
For purposes of this section 9, the term “Company” shall include all
Subsidiaries and other Affiliates of the Company (such Subsidiaries and other
Affiliates being hereinafter referred to as the “NextEra Entities”). The Company
and the Grantee agree that each of the NextEra Entities is an intended
third-party beneficiary of this section 9, and further agree that each of the
NextEra Entities is entitled to enforce the provisions of this section 9 in
accordance with its terms.



(f)
Notwithstanding anything to the contrary contained in this Agreement, the terms
of these Protective Covenants shall survive the termination of this Agreement
and shall remain in effect.



10.    Successors and Assigns. This Agreement shall inure to the benefit of and
shall be binding upon the Company and the Grantee and their respective heirs,
successors and assigns.


11.    Adjustments. If the number of outstanding shares of Stock is increased or
decreased or the shares of Stock are changed into or exchanged for a different
number of shares or kind of capital stock or other securities of the Company on
account of any recapitalization, reclassification, stock split, reverse stock
split, spin-off, combination of stock, exchange of stock, stock dividend or
other distribution payable in capital stock, or other increase or decrease in
shares of Stock effected without receipt of consideration by the Company, then
the number of shares granted under this Option and the Option Price shall be
adjusted proportionately. No adjustment shall be made in connection with the
payment by the Company of any cash dividend on its Stock or in connection with
the issuance by the Company of any warrants, rights, or options to acquire
additional shares of Stock or of securities convertible into Stock.










5





--------------------------------------------------------------------------------






12.    Governing Law/Jurisdiction/Waiver of Jury Trial. This Agreement shall be
construed and interpreted in accordance with the laws of the State of Florida,
without regard to its conflict of laws principles. All suits, actions, and
proceedings relating to this Agreement or the Plan shall be brought only in the
courts of the State of Florida located in Palm Beach County or in the United
States District Court for the Southern District of Florida in West Palm Beach,
Florida. The Company and the Grantee hereby consent to the personal jurisdiction
of the courts described in this section 12 for the purpose of all suits,
actions, and proceedings relating to the Agreement or the Plan. The Company and
the Grantee each waive all objections to venue and to all claims that a court
chosen in accordance with this section 12 is improper based on a venue or a
forum non conveniens claim.


TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT WHICH ANY PARTY MAY HAVE TO TRIAL
BY JURY IN RESPECT OF ANY PROCEEDING, LITIGATION OR COUNTERCLAIM BASED ON, OR
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT.


13.    Incorporation of Plan's Terms; Other Governing Provisions. This Agreement
is made under and subject to the provisions of the Plan, and all the provisions
of the Plan are also provisions of this Agreement, provided, however, (a) if
there is a difference or conflict between the provisions of this Agreement and
the mandatory provisions of the Plan, such mandatory provisions of the Plan
shall govern, (b) if there is a difference or conflict between the provisions of
this Agreement and the non-mandatory provisions of the Plan, the provisions of
this Agreement shall govern, and (c) if there is a difference or conflict
between the provisions of this Agreement and/or a provision of the Plan with a
provision of a Retention Agreement, as applicable, such provision of such
Retention Agreement, as the case may be, shall govern. Any Retention Agreement,
as applicable, constitutes “another agreement with the Grantee” within the
meaning of the Plan (including without limitation sections 17.3 and 17.4
thereof). The Company and Committee retain all authority and powers granted by
the Plan and not expressly limited by this Agreement. The Grantee acknowledges
that he or she may not and shall not rely on any statement of account or other
communication or document issued in connection with the Plan other than the
Plan, this Agreement, and any document signed by an authorized representative of
the Company that is designated as an amendment of the Plan or this Agreement.


14.    Interpretation. The Committee shall have the authority to interpret and
construe all provisions of this Agreement, and any such interpretation or
construction, and any other determination contemplated to be made under the Plan
or this Agreement, by the Committee shall be final, binding and conclusive,
absent manifest error.


15.    Amendment. This Agreement may be amended, in whole or in part and in any
manner not inconsistent with the provisions of the Plan, at any time and from
time to time, by written agreement between the Company and the Grantee.


16.    Data Privacy. By entering into this Agreement, the Grantee: (i)
authorizes the Company or any of the NextEra Entities, and any agent of the
Company or any of the NextEra Entities administering the Plan or providing Plan
recordkeeping services, to disclose to the Company or any of the NextEra
Entities such information and data as the Company or any such






6





--------------------------------------------------------------------------------






NextEra Entities shall reasonably request in order to facilitate the
administration of this Agreement; and (ii) authorizes the Company or any of the
NextEra Entities to store and transmit such information in electronic form,
provided such information is appropriately safeguarded in accordance with
Company policy.


By signing this Agreement, the Grantee accepts and agrees to all of the
foregoing terms and provisions and to all the terms and provisions of the Plan
incorporated herein by reference and confirms that the Grantee has received a
copy of the Plan.


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed as of
the Grant Date set forth in Schedule 1.


 
NEXTERA ENERGY, INC.
 
 
By:
 



































































7





--------------------------------------------------------------------------------






Schedule 1


Non-Qualified Stock Option Agreement


Name of Grantee:
{{EMPLOYEENAME}}
 
 
Grant Date:
{{GRANTDATE}}
 
 
Number of Shares:
{{AMTGRANTED}} shares of Stock
 
 
Option Price Per Share:
${{EXERCISEPRICE}}
 
 
Expiration Date:
{{EXPIRATIONDATE}} (subject to earlier termination in accordance with the
attached Agreement)
 
 
Vesting Schedule:
The shares of Stock subject to this Option shall vest according to the following
schedule:
 
 
 
{{AMTVESTINGYR1}} shares on {{VESTDATE1}} (“First Vest Date”),
 
{{AMTVESTINGYR2}} shares on {{VESTDATE2}} (“Second Vest Date”) and
 
{{AMTVESTINGYR3}} shares on {{VESTDATE3}} (“Third Vest Date”)
 
 
 
subject to the terms and conditions set forth in the Agreement of which this
Schedule is a part, including without limitation the terms and conditions
related to vesting upon the occurrence of a Change in Control and forfeiture
under certain circumstances.





The undersigned agrees to the terms and conditions of the Non-Qualified Stock
Option Agreement of which this Schedule 1 is a part.


Date Accepted:
 
 
By:
 








